 Case 21-20496-tnw      Doc 31 Filed 08/05/21 Entered 08/05/21 12:26:46               Desc Main
                               Document     Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                              COVINGTON DIVISION


IN RE:

Kenneth Willliam Montgomery

DEBTOR(S)                                                         CASE NUMBER: 21-20496
                                                                  CHAPTER 13


                  OBJECTION TO MOTION FOR RELIEF FROM STAY


       Beverly M. Burden, Chapter 13 Trustee, objects to the Motion for Relief from Stay pursuant

to Bankruptcy Rule 4001 [DOC# 30] filed by Medallion Bank on the following grounds:



                    The Trustee is unable to determine whether or not there is non-exempt equity

                     in the 2004 FLEETWOOD BOUNDER 35R - VIN 5B4MP67G743383044

                     because the 341 meeting of creditors has not been held.

                    The Trustee has not been provided with a copy of the title for the 2004

                     FLEETWOOD BOUNDER 35R - VIN 5B4MP67G743383044.



WHEREFORE, the Trustee requests the Motion for Relief from Stay be overruled.



                            By:     /s/ Beverly M. Burden
                                    Beverly M. Burden, Chapter 13 Trustee
                                    KY Bar ID: 09330
                                    P.O. Box 2204
                                    Lexington, KY 40588-2204
                                    (859) 233-1527
                                    notices@ch13edky.com
 Case 21-20496-tnw       Doc 31     Filed 08/05/21 Entered 08/05/21 12:26:46          Desc Main
                                    Document     Page 2 of 2
                                     NOTICE OF HEARING

       Notice is hereby given of this Objection to Medallion Bank’s Motion for Relief from Stay

pursuant to Bankruptcy Rule 4001. A hearing will be held on September 14, 2021 at 10:00 a.m. at the

U.S. Bankruptcy Court, U.S. Bankruptcy Court, United States Courthouse, 35 West 5th Street, Suite

306, Covington, KY 41011.



                                   CERTIFICATE OF SERVICE

       It is hereby certified that a true copy of the foregoing was mailed on August 5, 2021 to the

following persons and addresses:


Molly Slutsky Simons, via ECF
Attorney for Medallion Bank

Ron W. Adams, via ECF
Attorney for the Debtor(s)


                             By:     /s/ Beverly M. Burden
                                     Beverly M. Burden, Chapter 13 Trustee
                                     KY Bar ID: 09330
                                     P.O. Box 2204
                                     Lexington, KY 40588-2204
                                     (859) 233-1527
                                     notices@ch13edky.com
